Order, entered June 21,1967, denying, without a hearing, defendant’s motion for a writ of error coram nobis, unanimously reversed, on the law' and the facts, and matter remanded for a hearing. The defendant was convicted upon a trial before the court and jury of robbery in the first degree and related crimes, but now alleges that the prosecution improperly failed to produce for his use on the trial certain police records which would have aided him in his defense of the charges. These records allegedly tend to impeach the testimony of the complainant and a police officer at the trial with regard to the complainant’s identification of his assailant at the time of the crime. The District Attorney does not deny the defendant’s allegations, nor refute them with conclusive documentary evidence, and, under all the circumstances, we have concluded that a hearing should be had on the validity of the defendant’s allegations. (People v. Lake, 14 N Y 2d 790; People v. Zilliner, 19 A D 2d 806, affd. 14 N Y 2d 834.) Concur — Stevens, P. J., Eager, Tilzer, McGivern and Rabin, JJ.